 Case: 1:18-cv-02523 Document #: 100 Filed: 04/12/21 Page 1 of 1 PageID #:424

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

William E. Amor
                                Plaintiff,
v.                                                     Case No.: 1:18−cv−02523
                                                       Honorable John Z. Lee
Michael Cross, et al.
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 12, 2021:


        MINUTE entry before the Honorable John Z. Lee: Defendants' unopposed motion
for leave to depose plaintiff's expert four days after the April 8 deadline [96] is granted.
Defendants have leave to depose Richard Leo on or before 4/12/21. Motion presentment
hearing set for 4/13/21 is stricken. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
